DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-6, and 10-13 are amended. Claims 2-4, 7-9, and 20 are canceled. Claims 1, 5-6, and 10-19 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind, including an observation evaluation, judgment, opinion).  
 	In claim 1, the limitations “processing a plurality of dental images…”, and “determining that a first image and a second image…”, under its broadest reasonable interpretation, are mental processes since they can be performed in the human mind, such as an evaluation. The additional generic computer elements (“computer system” and “machine learning model”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a system.  The recitation of generic computer components in a claim do not preclude that claim from reciting an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  For example, in the claim 1, “processing” and “determining” could be performed by a human to analyze and manipulate network data models, with possible aid of paper and pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  
 	This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea.  The claim is not patent eligible.
 	Therefore, independent claim 1 is not patent eligible.

 With regards to dependent claims 5-6, the claims recite further limitations related to data analysis for model manipulation and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, claims 5-6 are also not patent eligible.

 Regarding claims 10-19, the limitations do not recite a mental process or an abstract idea and include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore claims 10-19 are NOT rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandholm et al., US 2016/0220200.
 	Regarding claim 1, Sandholm discloses a method for diagnosis of dental pathologies (Abstract; a method for evaluating a dental condition) comprising:
 	processing, by a computer system (fig. 1, element 100; para 0017; a system), a plurality of dental images using a first machine learning model (para 0017, 0034, 0038, and 0041; the system for capturing, processing, analyzing, and comparing dental imaging scans; the system implemented a predictive modeling techniques (i.e., machine learning model); the system becomes self-learning and can provide increasingly accurate predictive modeling); and
 	determining that a first image (fig. 2, element 201 or 203 and fig. 3; para 0024 and 0027; new 3D scan) and a second image (fig. 2, element 205 and fig. 4; para 0024 and 0027; previous 3D scan) of the plurality of dental images represent a same patient according to outputs of the first machine learning model (Abstract; fig. 2; para 0024 and 0055; a first digital representation of at least a portion of an oral cavity of a first patient is compared to a second digital representation of the oral cavity of the same patient; predictively modeling expected oral conditions by comparing two or more dental scans of various imaging modalities for the same patient over time);
 	wherein the plurality of dental images are dental X-ray images (para 0051; three-dimensional models can be generated using x-ray).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sandholm et al., US 2016/0220200 in view of Nikitidis et al., US 2021/0082136.
 	Regarding claim 5, the method of claim 1, Sandholm does not explicitly disclose providing a classification machine learning model and removing, by a computer system, a final layer from the classification machine learning model to obtain the first machine learning model as claimed.
 	However, Nikitidis discloses providing a classification machine learning model (fig. 7, element 504; para 0099) and removing, by a computer system, a final layer from the classification machine learning model to obtain the first machine learning model (para 0099).
 	Therefore, taking the combined disclosures of Dale and Arai as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate providing a classification machine learning model and removing, by a computer system, a final layer from the classification machine learning model to obtain the first machine learning model as taught by Nikitidis into the invention of Sandholm for the benefit of fine tuning of the neural network (Nikitidis: para 0099).
 	Regarding claim 6, the method of claim 5, Nikitidis in the combination further disclose wherein the classification machine learning model is a convolution neural network (CNN) (fig. 7, element 308; para 0099).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 10 and 11, the closest prior art  does not teach or suggest the claimed invention having “training the first machine learning model by repeatedly: randomly generating an input vector; processing the input vector using a generator machine learning model to obtain a synthetic image; processing the synthetic image and a real image from a repository using a discriminator machine learning model to obtain a realism estimate; processing the synthetic image using the first machine learning model to obtain an output vector; updating the generator machine learning model and the discriminator machine learning model according to the realism estimate; and updating the first machine learning model according to similarity between the input vector and the output vector”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 12-19, the claims have been found allowable due to its dependencies to claim 11 above.

Response to Arguments
Applicant's arguments with respect to claims 1 and 5-6 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665